Defendant pleaded guilty to the crime of rape in the second degree and was sentenced to a prison term of 2 to 6 years. He argues that County Court erred in denying his motion to withdraw his guilty plea and that the sentence imposed is harsh and excessive. Initially, our review of the transcript of the plea allocution reveals that defendant was fully advised of the ramifications of his guilty plea and that his guilty plea was knowingly, intelligently and voluntarily entered. Accordingly, County Court did not err in denying defendant’s motion (see, People v Baker, 225 AD2d 949; People v Hierl, 197 AD2d 796, lv denied 82 NY2d 896). Moreover, we do not find that the sentence imposed is harsh or excessive given the nature of the crime and the fact that defendant agreed to the sentence as part of the plea agreement.
Cardona, P. J., Mikoll, Mercure, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.